Citation Nr: 0841808	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-11 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to January 13, 
2004, for the assignment of a 20 percent rating for service-
connected Peyronie's disease.  

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.  He served in Vietnam from May 1969 to April 1970, as a 
Student (Americal Combat Center) and as a Sr. Hel Rpmn 
(67U20).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and May 2007 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  In the July 
2003 decision, the RO denied entitlement to service 
connection for PTSD and entitlement to a TDIU.  In May 2007, 
the RO granted an increased rating of 20 percent for the 
veteran's service-connected Peyronie's disease, effective 
from March 31, 2006.  The veteran disagreed with the 
effective date and perfected an appeal.  In February 2008, 
the RO awarded an earlier effective date of January 13, 2004.  

The issue of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The has a diagnosis of PTSD which has been linked to a 
verified in-service stressor.

2.  In a February 2001 rating decision that found clear and 
unmistakable error in prior rating decisions, service 
connection for impotence secondary to radical retropubic 
prostectomy was granted and evaluated as noncompensable under 
Diagnostic Code 7522, effective from August 26, 1999.  In 
March 2001, the veteran submitted a notice of disagreement 
with the assignment of the noncompensable rating.  

3.  The veteran had penis deformity with loss of erectile 
power from August 26, 1999 through January 13, 2004. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  The criteria for a 20 percent rating for Peyronie's 
disease from August 26, 1999 through January 13, 2004 are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.115, Diagnostic Code 7599-7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

The veteran was diagnosed with PTSD in a September 2004 VA 
psychiatric examination report.  One of his allegations, 
contained in an April 2003 VA medical record and a March 2006 
VA Form 9, is being in the Chu Lai area witnessing another 
individual get killed by being hit in the head with a 
helicopter blade.  A webpage from the 178th Assault Support 
Helicopter Company indicates that a crew member was killed on 
the flight line in March 1970 when repairing a helicopter 
whose blades were still moving.  It states that he died when 
the front blade of the helicopter hit him in the temple and 
he was knocked off the aircraft.  The VA examiner who 
examined the veteran in September 2004 indicated that the 
veteran at least as likely as not suffered from symptoms of 
PTSD, and had persistent avoidance and arousal symptoms, and 
that he at least as likely as not has PTSD.  He indicated 
that one of the veteran's stressors had been confirmed (the 
death of the mechanic).  

Since the evidence shows that the veteran has PTSD, and that 
it is due to a verified in-service stressor, service 
connection is warranted for PTSD.  Reasonable doubt is 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).

Entitlement to an effective date prior to January 13, 2004, 
for the assignment of a 20 percent rating for service-
connected Peyronie's disease  

In a February 2001 rating decision that found clear and 
unmistakable error in prior rating decisions, service 
connection for impotence secondary to radical retropubic 
prostectomy was granted and evaluated as noncompensable under 
Diagnostic Code 7522, effective from August 26, 1999.  In a 
statement received in March 2001, the veteran disagreed with 
the assignment of the noncompensable rating.  He stated that 
he not only had loss of erectile power but his penis was 
deformed.  He asked that the RO reconsider its decision as 
his did meet the requirements for 20 percent.  This statement 
constitutes a timely notice of disagreement with the February 
2001 rating decision.  See 38 C.F.R. § 20.201.  However, the 
veteran was not provided with a Statement of the Case.  See 
38 C.F.R. §§ 19.29, 20.200.  Therefore, the February 2001 
rating decision is not final.  See 38 U.S.C.A. § 7105(c).  
The original claim is still pending and it is possible to 
rate the veteran's disability as 20 percent disabling from 
the effective date of the grant of service connection.   
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  The veteran's 
Peyronie's disease and impotence are currently rated under 
Diagnostic Code 7599-7522, which indicates that a 20 percent 
rating is warranted for penis deformity with loss of erectile 
power.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2008).  
That is the maximum rating available under Diagnostic Code 
7522.

The veteran is competent to indicate that he has a penis 
deformity and loss of erectile power.  These are observations 
which are within the competence of a layperson.  See Falzone 
v. Brown, 8 Vet. App. 398 (1995).  The veteran's radical 
prostatectomy was in August 1999.  After the veteran's March 
2001 statement, it was verified by health care providers that 
the veteran indeed had a penis deformity and loss of erectile 
power.  The Board finds the veteran's March 2001 assertions 
to be credible and finds that the veteran has had a penis 
deformity and loss of erectile power since the effective date 
of the grant of service connection on August 26, 1999.  In 
light of the above, a 20 percent rating is assigned for 
Peyronie's disease with impotence from August 26, 1999 until 
January 13, 2004.  This is an initial rating case and the 
evidence preponderates in favor of a uniform rating in this 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board points out that a 20 percent rating is the maximum 
rating available under Diagnostic Code 7522, and the veteran 
essentially limited his request to the assignment of a 20 
percent rating in his March 2001 notice of disagreement.  
Accordingly, the claim has been granted in full.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
veteran's claims have been granted in full, no further 
notification or assistance is necessary, and deciding the 
appeal is not prejudicial to the veteran.


ORDER

Service connection for PTSD is granted.

An initial 20 percent rating for Peyronie's disease and 
impotence, from September 24, 1999 to January 13, 2004, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

This decision has granted service connection for PTSD and an 
earlier effective date for a higher rating for the veteran's 
Peyronie's disease and impotence prior to January 13, 2004.  
The rating assigned for PTSD and for the veteran's Peyronie's 
disease and impotence may affect the outcome of his TDIU 
claim.  Accordingly, the case is remanded to the RO to assign 
the veteran a rating for his PTSD and then to reconsider his 
claim for a TDIU.  

Additionally, VA examinations should be conducted to 
determine whether the veteran's service-connected 
disabilities render him incapable of obtaining and 
maintaining substantially gainful employment.  See 38 C.F.R. 
§ 4.16.  The veteran has over 3 years of trade school 
education, and work experience as a mechanic and laborer, 
most recently in about 1999.  His service-connected 
disabilities are postoperative prostate cancer; Peyronie's 
disease and impotence associated with postoperative prostate 
cancer; bilateral tinnitus; and PTSD.  On remand, the 
veteran's recent VA treatment records should also be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records from the 
Alexandria, Louisiana, VA treatment 
facility, dated from January 2008 
forward.  

2.  Thereafter, schedule the veteran for 
VA psychiatric and general medical 
examinations.  The claims folder should 
be made available to and reviewed by the 
examiners.  All necessary tests and 
studies should be performed and the 
results thereof should be reported in 
detail.  

The examiners should provide an opinion 
as to whether the veteran's service-
connected postoperative prostate 
cancer, Peyronie's disease and 
impotence associated with postoperative 
prostate cancer, bilateral tinnitus, 
and PTSD, alone or in combination with 
each other, render him incapable of 
obtaining and maintaining substantially 
gainful employment.

The examiners should discuss the degree 
of occupational impairment attributable 
to the veteran's service-connected 
disabilities.  In particular, describe 
what types of employment activities 
would be limited because of the 
veteran's service-connected 
disabilities and whether any limitation 
on employment is likely to be 
permanent.

The examiners must provide 
comprehensive reports including 
complete rationales for all conclusions 
reached.

3.  Finally, after assigning an initial 
rating for the veteran's 
service-connected PTSD, readjudicate 
the TDIU claim in light of any 
additional evidence added to the 
record.  If the TDIU benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


